Citation Nr: 0523753	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  99-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
cardiovascular disorder.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
pulmonary disorder.

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
residuals of trauma to the mouth and loss of teeth.

4.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a skin 
disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956 and from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board, in a May 2002 decision, denied reopening the 
issues of new and material evidence to reopen the claims for 
service connection for cardiovascular disorder, pulmonary 
disorder, and the residuals of the mouth and the loss of 
teeth. At that time, the Board also requested further 
development on the issue of new and material evidence for 
service connection for skin disorder of the feet. The veteran 
appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (Court). In December 2002, the Court granted 
the Motion for Remand and vacated the Board's May 2002 
decision based on failure to follow the duties under the 
Veterans Claims Assistance Act of 2000 (VCAA).

Moreover, in May 2002, the Board undertook additional 
development in the skin issue. In March 2003, additional 
medical evidence was received. The United States Court of 
Appeals for the Federal Circuit recently invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative. See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003). In this case, a waiver of RO 
review was not received.  In October 2003, the Board remanded 
all claims to the RO to meet the requirements of the Court.      

The issue of service connection for a skin disorder of the 
feet is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for cardiovascular and 
pulmonary disorders in a September 1994 rating decision.

2.  The veteran was notified of the decision by letter dated 
September 27, 1994, and he did not disagree with that 
decision.

3.  Evidence submitted since the September 1994 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for cardiovascular and pulmonary disorders.

4.  The RO denied service connection for trauma to the mouth 
and loss of teeth in a June 1995 rating decision.

5.  The RO notified the veteran of the decision by letter 
dated June 16, 1995, and he did not disagree with that 
decision.

6.  Evidence submitted since the June 1995 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
residuals of trauma to the mouth and loss of teeth.

7.  New and material evidence received by the RO in September 
2002 provides a basis to reopen the claim of service 
connection for a skin disorder of the feet.


CONCLUSION OF LAW

1.  The September 1994 denial of service connection for 
cardiovascular and pulmonary disorders is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2004).

2.  Evidence submitted since the September 1994 denial of 
service connection for cardiovascular and pulmonary disorders 
is not new and material, and the claims are not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3. The June 1995 denial of service connection for residuals 
of trauma to the mouth and loss of teeth is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2004).

4.  Evidence submitted since the June 1995 denial of service 
connection for residuals of trauma to the mouth and loss of 
teeth is not new and material, and the claim is not reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  Evidence submitted in September 2002 regarding the claim 
of service connection for a skin disorder of the feet is new 
and material, and the claim is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records from the veteran's first period of 
active duty are negative for any complaints or findings of 
trauma to the mouth or of a cardiovascular disorder. In May 
1954, the veteran was treated for defective teeth needing 
extraction. Pertinent diagnoses included abscess, periapical, 
chronic, teeth #8, 11; exposure pulp, teeth #2, 7, 13; and 
malformation of the alveolar ridge in areas #7-13. The 
veteran underwent extraction of teeth #2, 7, 8, 11, and 13 
and alveolectomy in areas # 7-13. In February 1956, the 
veteran was diagnosed as having an upper respiratory 
infection (URI).

On separation examination in March 1956, the veteran denied 
severe tooth or gum trouble, asthma, shortness of breath, 
chronic cough, chest pain, high or low blood pressure, and 
palpitation or pounding heart. Examination of the mouth, 
lungs, chest and heart was normal. Blood pressure was 120/82.

Service medical records from the veteran's second period of 
active duty revealed that he complained of chest congestion 
in January 1964. In June 1965, he was diagnosed as having a 
URI.

On separation examination in September 1965, the veteran 
denied severe tooth or gum trouble, asthma, shortness of 
breath, chronic cough, high or low blood pressure, and 
palpitation or pounding heart. He gave a history of chest 
pain. He also stated that he suffered a head (forehead) 
injury in 1963. Examination of the mouth, lungs, chest and 
heart was normal. Blood pressure was 118/76. A September 1965 
chest x-ray showed a pattern of an infiltrate in the lingula 
of the left lung. The examiner noted that it was unclear 
whether this represented scarring or inactive infiltrate.

In April 1994, the veteran claimed entitlement to service 
connection for heart and pulmonary disorders. He stated that 
he was diagnosed as having pneumonia in December 1964 and as 
having a heart disorder in September 1965. He further stated 
that the civilian doctor that treated him shortly after 
service was deceased and that he was treated for a heart 
condition at the VA Medical Center (VAMC) in Tuskegee, 
Alabama, beginning in March 1994. Accordingly, the RO 
obtained the veteran's VA treatment records.

The veteran's VA treatment records showed that he was 
diagnosed as having hypertension as early as March 1994. It 
was also noted that he had old dentures, and he requested new 
teeth. A March 1994 chest x-ray showed apical pleural 
thickening.

In June 1994, the veteran had a VA examination. The examiner 
noted the veteran wore dentures. The pertinent diagnosis was 
hypertension.

The RO denied entitlement to service connection for 
hypertension and residuals of pneumonia in a September 1994 
rating decision. The RO notified the veteran of this decision 
and of his appellate rights by letter dated September 27, 
1994. He did not appeal.

In a November 1994 written statement, the veteran reported 
that both of his jaw bones were broken when his head injury 
occurred during service. He stated that all of his teeth were 
pulled out because of this injury and replaced with false 
teeth.

In June 1995 the RO obtained the veteran's VA treatment 
records from Tuskegee VAMC, some of which were copies of 
those already of record.

The veteran's VA treatment records dated from 1994 to 1995 
included a diagnosis of hypertension. A copy of the March 
1994 chest x-ray showing apical pleural thickening was 
included.

In June 1995, the RO denied entitlement to service connection 
for residuals of a mouth injury and loss of teeth. The RO 
notified the veteran of its decision and of his appellate 
rights by letter dated June 16, 1995. He did not appeal.

In March 1996, the veteran again claimed entitlement to 
service connection for heart and pulmonary disorders. He 
requested that the RO obtain his medical records from 
Tuskegee VAMC, and this was accomplished. VA treatment 
records of the veteran dated in 1996 included a diagnosis of 
hypertension.

The RO wrote to the veteran in June 1996 and notified him 
that service connection had previously been denied for 
pneumonia and a heart condition. The letter informed the 
veteran that to reopen the claims he had to submit new and 
material evidence showing a relationship between his military 
service and his disabilities and medical evidence showing 
that the conditions had been treated since the date of his 
discharge to present.

In July 1997, Chester B. Primm, M.D. reported that the 
veteran was a veteran of World War II who was hospitalized 
and received sutures during active service due to a fracture 
of the anterior left skull. Dr. Primm further stated that 
since "discharge he has been having 'black out spells' or 
passing out spells that last up to five minutes. Has problems 
with memory and poor vision. Wears glasses but has a foggy 
vision. Has episodes of going to sleep when he sits down. 
Head injury may have contributed to these problems." Dr. 
Primm did not say when he began treating the veteran or for 
how long or for what conditions.

The veteran underwent VA audiological examinations in July 
1996 and July 1997, VA eye examination in October 1997, VA 
mental disorders examination in November 1997, and VA 
neurological examination in December 1997.

Private treatment records from Randolph County Hospital show 
that the veteran suffered a left hemispheric cerebral 
vascular accident (CVA) with right hemiparesis/paralysis of 
the face and arm in January 1998.

In May 1999, the veteran sought to reopen his claims for 
trauma to the mouth with chronic gum and tooth problems, 
hypertension, and a lung condition. In support of his claim, 
he submitted copies of his service medical records to the RO. 
He also provided April 1999 statements from Russell D. 
Peterson, D.O. and Robert E. Steele, Chiropractor. He 
reported that the RO had provided him a complete copy of his 
claims file, which the record reveals he requested in 
December 1998.

Dr. Peterson reported that the veteran had asked him to write 
a letter concerning several medical conditions he had that 
may be service related. Dr. Peterson stated that the veteran 
"states that he has chronic problems with his gums and teeth 
now wears dentures, and feels that this is . . . service 
related as he did not receive adequate dental care in the 
service . . . [The veteran] also claims he has problems with 
his heart inasmuch as he suffers from hypertension, 
cardiovascular disease and aortic sclerosis. He also suffers 
with breathing problems related to mild emphysema which may 
be service related . . . This is a do as you will letter."

Dr. Steele indicated that he first examined the veteran in 
May 1998, at which time he gave a history of taking high 
blood pressure medication and of having a stroke. It was 
noted that the veteran complained of having difficulty 
walking and getting out of breath. The veteran's blood 
pressure readings were 160/80 and 140/75.

The veteran testified at a video-conference hearing before 
the Board in June 1999 concerning an unrelated claim. He 
stated that during active service he was working on the wheel 
of a jeep and he did not know if the jeep fell on him or if 
he bumped his head. He stated that he was unconscious and 
awakened in the hospital and "they was sewing up my head." 
The veteran made no mention of a broken jaw, residuals of 
trauma to the mouth, or pulmonary or heart disorders.  Such 
testimony at that time only provides evidence against this 
claim. 

The veteran submitted another letter from Dr. Primm in which 
he reported in July 1999 that he first treated the veteran 
for blackout spells and seizures in November 1965.

In October 1999, the RO found, in pertinent part, that new 
and material evidence had not been submitted to reopen the 
veteran's claims for service connection for residuals of 
trauma to the mouth and loss of teeth, or pulmonary or heart 
disorders. In an October 1999 letter, the RO notified the 
veteran of its decision and defined "new and material" 
evidence. A copy of the rating decision was included which 
stated the reasons and bases for the denial. The veteran 
appealed from the RO's decision to the Board. On appeal, he 
argued that the evidence he submitted was new and material.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations.]

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The 
Board will now address these claims.

Cardiovascular and Pulmonary Disorders

At the time of the September 1994 RO decision, the evidence 
of record showed that the veteran was first diagnosed as 
having hypertension in March 1994. Apical pleural thickening 
was also shown on chest x-ray in March 1995. Service medical 
records were negative for any complaints or findings of 
hypertension, but showed diagnoses of URIs in February 1956 
and June 1965, as well as x-ray findings a pattern of an 
infiltrate in the lingula of the left lung in September 1965. 
The evidence did not show that the post-service 
cardiovascular or pulmonary disabilities were related to any 
in-service disease or injury. Any "new" evidence would have 
to bear directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

The Board finds that new and material evidence has not been 
received. The veteran's contentions that he has 
cardiovascular and pulmonary disorders that had their onset 
during active service are not new. His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1994, and are basically cumulative and not 
new. See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence). Moreover, the lay statements concerning the onset 
of any such conditions are not competent.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The copies of the service medical records submitted by the 
veteran were of record at the time of the September 1994 RO 
decision and are therefore not new. Some of the VA treatment 
records obtained by the RO in 1995 were also of record at the 
time of the September 1994 RO decision and are, likewise, not 
new.

Further, the new medical records (VA and private) showing 
diagnoses of cardiovascular disease are cumulative. There was 
medical evidence before the RO in 1994 showing that the 
veteran suffered from cardiovascular disease, diagnosed as 
hypertension.

None of the new medical records show that the veteran suffers 
from a pulmonary disorder. As discussed below, Dr. Peterson's 
notation of mild emphysema was nothing more than a 
recordation of history provided by the veteran. Even assuming 
that the veteran did provide a medical diagnosis of 
emphysema, there was evidence before the RO in September 1994 
showing that he suffered from a pulmonary disability, as 
shown on x-ray in March 1994, and such evidence would be 
cumulative.

Nor do the medical records in any way provide a medical 
linkage of any current cardiovascular or pulmonary disorder 
with the veteran's active service. There is no medical 
evidence indicating that the veteran has any cardiovascular 
or pulmonary disorders related to any in-service disease or 
injury. Accordingly, even if new, the Board finds that these 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claims.

The Board is cognizant of Dr. Peterson's statement that the 
veteran "claims he has problems with his heart inasmuch as he 
suffers from hypertension, cardiovascular disease and aortic 
sclerosis. He also suffers with breathing problems related to 
mild emphysema which may be service related. . . . This is a 
do as you will letter." Dr. Peterson's statement is little 
more than a recitation of history provided by the veteran 
unenhanced by any additional medical comment. This statement 
does not demonstrate that based upon his medical expertise, 
Dr. Peterson found any current heart or pulmonary disability 
relating back to service and does not provide a basis to 
reopen the claims. Cf. Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995).

Dr. Steele reported the veteran's stroke, several sequelae, 
that he takes blood thinners, and several other symptoms. The 
statement is utterly uninformative as to any matter at issue 
in the claim here under review.

The veteran asserted in his substantive appeal that Dr. 
Peterson reviewed his service medical records to reach 
conclusions that his claimed conditions began in service. Dr. 
Peterson's statement did not rely on the service medical 
records either by reference or inference. Its language is 
purely that of relating the veteran's espousal of his 
history, not of a medical conclusion based on analysis of 
medical information informed by historical and current 
medical data. It is the application of a doctor's medical 
expertise to review of historical medical records that 
distinguishes the product of such a review, not the mere fact 
that the veteran showed a doctor some records before 
soliciting the doctor's transcription of his history as he 
told it to the doctor.

Medical records that do not mention cardiovascular or 
pulmonary disorders, even if new, are not material.  Medical 
records regarding the continued existence of these disorders 
many years after service, along with the veteran's assertions 
regarding his belief that these disorders are related to 
service do not provide a basis to grant or reopen these 
claims. 

This evidence is not so significant that it must be 
considered in order to decide fairly the merits of the 
claims. The fact that the veteran is presently or was 
impaired due to other medical problems is not a matter in 
dispute.

Accordingly, the Board finds that the evidence received 
subsequent to September 1994 is not new and material and does 
not serve to reopen the veteran's claims for service 
connection for cardiovascular and pulmonary disorders. 38 
U.S.C.A.  §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

Residuals of Trauma to the Mouth and Loss of Teeth

New and material evidence has not been received to reopen the 
veteran's claims for service connection for residuals of 
trauma to the mouth and loss of teeth. His contentions that 
he has mouth and tooth disabilities that had their onset 
during active service are not new. His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1995, and are basically cumulative and not 
new. See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  The medical records he has submitted regard this 
issue either do not cite these disorders or indicate only the 
veteran's belief that these disorders are related to service. 

The copies of the service medical records submitted by the 
veteran were of record at the time of the June 1995 RO 
decision and are therefore not new. The treatment records 
provided by the veteran are cumulative, and therefore not 
new. That the veteran wears dentures is evidence that was 
before the RO in 1995. The medical records do not in any way 
provide a medical linkage of any current mouth or tooth 
disorder with the veteran's active service. There is no 
medical evidence indicating that the veteran has any mouth or 
tooth disorder related to any in-service disease or injury. 
Accordingly, the Board finds that these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

Medical records that do not mention a mouth or tooth 
disorder, even if new, are not material. This evidence is not 
so significant that it must be considered in order to decide 
fairly the merits of the claim.

Again, while Dr. Peterson noted that the veteran "states that 
he has chronic problems with his gums and teeth now wears 
dentures, and feels that this is . . . service related as he 
did not receive adequate dental care in the service," he was 
merely recording the history provided by the veteran. A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

Evidence received subsequent to June 1995 is not new and 
material and does not serve to reopen the veteran's claims 
for service connection for a skin rash of the feet and 
residuals of trauma to the mouth and loss of teeth. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

Skin Disorders of the Feet

In September 2002, Karen Stone, M.D., stated that it seemed 
"obvious" that the severe dermatitis of his lower 
extremities is a service related problem.  This report 
clearly provides new and material evidence to reopen the 
claim since this claim was denied in June 1995.  The Board 
finds this statement, standing alone, provides a basis to 
reopen this claim.       

The Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), was 
signed into law.  This enhanced the notification and 
assistance duties of the VA towards claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
(2004) apply to cases pending before VA on November 9, 2000, 
even if the initial agency of original jurisdiction decision 
was issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant' s behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board remanded this case in October 2003 simply to meet 
the requirements of the VCAA.  The RO advised the veteran in 
letters dated in April 2004 and February 2005, and at other 
times, of what information and evidence was needed to 
substantiate his claims to reopen the issues of entitlement 
to service connection.  The letters also advised him of the 
information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

Beyond the notices cited above, the October 1999 rating 
decision gave the veteran notice of the disallowance of his 
claims, fully informed the veteran of what the evidence 
lacked to reopen his claims and what was necessary to reopen 
his claims. Moreover, the veteran obtained a copy of his VA 
claims file in December 1998. Consequently, he was absolutely 
and completely informed of the contents of his file as well 
as its deficiencies in regards of the requirements to reopen 
claims. In fact, VA first informed him of the requirement and 
character of new and material evidence in a letter of June 
1996. Thus, he was in fact as well informed about the 
information and evidence necessary to substantiate his claim 
as a person could be. For all of that, he provided no 
information about any source of evidence other than the 
specific evidence he submitted. In light of his knowledge of 
the evidence necessary to substantiate his claims and his 
failure to provide any information about the existence of 
evidence other than the evidence he submitted, the Board 
concludes that the veteran had submitted all obtainable 
evidence. There is no notice of record of the existence of 
other evidence that VA ought to have informed him to submit.

When considering the notification letters, the actions of the 
Court, and the many efforts the RO has made to obtain 
evidence in support of these claims, the Board finds that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  In April 2004 and June 2003 the veteran, 
in writing, stated that he had no new evidence to submit.    

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

The veteran's representative asserts VA should inform the 
veteran that he could substantiate his claim with "buddy" 
statements reporting "(1) what happened in service, (2) 
allegations of continuity of symptomatology by the veteran, 
and/or (3) the current severity of any disability at issue. 
For example, if a lay statement from a family member 
indicating that the veteran, during service, told the family 
member of an in-service injury would help substantiate that 
such injury occurred during service, please suggest that we 
submit such evidence."

That the veteran's representative cogently articulated a 
means of substantiating a claim reveals that the veteran was 
informed about that type of evidence. While the VCAA imposes 
duties on VA, it is not intended to produce needless delay by 
compelling VA to duplicate the actions of the veteran's 
representative or to notify him of matters of which he is 
shown to have actual notice.  The duty to assist is not 
unlimited in scope.  See Smith v. Derwinski, 2 Vet. App. 429, 
431, 432 (1992).  In Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (citations omitted), the Court stated, in 
pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

As for VA's duty to obtain a medical opinion, the Board finds 
that obtaining a medical opinion is not warranted in this 
case.  With regard to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection, the Board notes that the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f) (West 2002).  Because there is no 
basis to reopen the claim, the Board finds there is no 
obligation to obtain a VA medical opinion for the claims that 
have not been reopened.  38 C.F.R. § 3.159(c)(4)(iii) (2004).  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a cardiovascular 
disorder is denied.

New and material evidence not having been submitted, 
entitlement to service connection for a pulmonary disorder is 
denied.

New and material evidence not having been submitted, 
entitlement to service connection for residuals of trauma to 
the mouth and loss of teeth is denied.

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
skin disorder of the feet.  To this extent, the appeal is 
granted.

REMAND

Regarding the issue of service connection for a skin disorder 
of the feet, the Board concludes that the prudent course of 
action at this time is to obtain a competent medical opinion 
based upon a review of the actual records in this case.  
Accordingly, the Board will remand this issue for the 
following development:

1.  The RO should insure that all actions 
requested in prior Board remands in this 
case, including April 2001, be undertaken, 
including any issues not before the Board at 
this time.  

2.  The RO should take appropriate action to 
obtain a VA examination of the veteran.  It 
is imperative that the claims folder and a 
copy of this remand should be made available 
for the examiner for review in conjunction 
with the examination.  Following the 
examination and a review of the claims 
folder, the physician should formulate 
responses to the following questions:

(a) What skin disorder does the veteran have 
on his feet, if any?

(b) With respect to any current skin 
disability in the feet, what is the degree of 
medical probability that the disability is 
causally linked to the veteran's period of 
active service from April 1954 to March 1956 
and from October 1962 to October 1965?

The examiner should provide a rational for 
the responses to these questions and should 
indicate that the opinion was based upon both 
examination and review of the actual record 
in this matter.  If the examiner can not 
provide a response to any question without 
resort to speculation, it should be so 
indicated. 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as the ultimate disposition 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


